DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lloyd (US 6769778 B1).
As of claim 1, Llyod teaches a projection lamp with a dual projection function [fig 4], comprising: a base 1 [fig 4]; wherein the base is provided with a first light-emitting element 29 [fig 4] and a first projection film 21 (bottom slide) [fig 4]; light emitted from the first light-emitting element 29 [fig 4] is configured to pass through the first projection film 21 [fig 4] to be projected outward (through projection lens 27) [fig 4]; the base 1 [fig 4] is provided with a slide projection unit (comprising light source 29, condensing lens 31 and upper and upper and lower slides 19, 21) [fig 4]; the slide projection unit 1 [fig 4] comprises a light-emitting assembly 29 [fig 4] and a second projection film 19 (upper slide) [fig 4]; and light emitted from the light-emitting assembly 29 [fig 4] is configured to pass through the second projection film 19 [fig 4] to be projected outward (through projection lens 27) [fig 4].  
As of claim 2, Llyod teaches the base 1 [fig 4] is provided with a driving assembly 23 (carousel) [fig 4] (col 3, lines 47-48) configured to drive the first projection film and/or the second projection film 19, 21 [fig 4] to rotate (col 3, lines 45-46). 
As of claim 13, Llyod teaches a focusing device (projecting lens 27) [fig 4] arranged on an outside of the second projection film 19 [fig 4] (projector operator is able to rotate the lens mount 28 to move the lens 27 vertically in order to achieve focusing of the image on the projection surface) (col 4, lines 32-35). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 6769778 B1) in view of SCHNUCKLE (US 2009/0272015 A1).
 Llyod teaches the invention as cited above except for a translucent cover, an opaque cover, a transparent cover or a hollow cover is provided at an outside of the first projection film.
SCHNUCKLE teaches a visual display assembly 100 [fig 1] having a transparent cover 150 [fig 1] [0033] is provided at an outside of the first projection film 166 [fig 1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a translucent cover, an opaque cover, a transparent cover or a hollow cover is provided at an outside of the first projection film as taught by SCHNUCKLE to the projection lamp as disclosed by Llyod to direct a line of sight of a viewer looking through the opening toward or into the base (SCHNUCKLE; [0033]).
Allowable Subject Matter
Claims 3-12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Lloyd (US 6769778 B1) teaches a planetarium projector comprises a hollow hemispherical lower portion 1 and a hollow hemispherical upper portion 3. Preferably, the portions are made from plastics material. The lower portion 1 is mounted on a base 5, in the form of a ring, which is able to receive the lower portion, such that the lower portion can be positioned stably thereon and is able to be oriented through a limited angle range. The lower portion 1 may be provided with several indentations with which to receive the upper edge portion of the base 5, to achieve better stability. The upper portion 3 is formed in first and second hemispherical parts 7 and 9. The first part 7 is fixedly attached to the inner wall of the second part 9, and protrudes downwards therefrom. The upper hemispherical portion 3 is pivotally mounted on the lower portion 1 such that the first part 7 is slidable within the lower portion. The upper portion 3, therefore, can be retained in an open position, as shown in FIG. 2, wherein the first part 7 of the upper portion is slid into the lower hemispherical portion 1 such that a bottom rim 14 of the second part 9 abuts an upper rim 13 of the lower portion 1. When the upper portion 3 is in its opened position, the interior of the planetarium projector is easily accessible. Lloyd does not anticipate or render obvious, alone or in combination, wherein the first projection film is arranged on a first film mounting seat; the second projection film is arranged on a second film mounting seat; the driving assembly comprises a motor; and a power output end of the motor is connected to the first film mounting seat and/or the second film mounting seat through a transmission mechanism. 
As of claim 4, the closest prior art Lloyd (US 6769778 B1) teaches a planetarium projector comprises a hollow hemispherical lower portion 1 and a hollow hemispherical upper portion 3. Preferably, the portions are made from plastics material. The lower portion 1 is mounted on a base 5, in the form of a ring, which is able to receive the lower portion, such that the lower portion can be positioned stably thereon and is able to be oriented through a limited angle range. The lower portion 1 may be provided with several indentations with which to receive the upper edge portion of the base 5, to achieve better stability. The upper portion 3 is formed in first and second hemispherical parts 7 and 9. The first part 7 is fixedly attached to the inner wall of the second part 9, and protrudes downwards therefrom. The upper hemispherical portion 3 is pivotally mounted on the lower portion 1 such that the first part 7 is slidable within the lower portion. The upper portion 3, therefore, can be retained in an open position, as shown in FIG. 2, wherein the first part 7 of the upper portion is slid into the lower hemispherical portion 1 such that a bottom rim 14 of the second part 9 abuts an upper rim 13 of the lower portion 1. When the upper portion 3 is in its opened position, the interior of the planetarium projector is easily accessible. Lloyd does not anticipate or render obvious, alone or in combination, the second projection film is arranged on an insertion plate; and the insertion plate is detachably inserted into a slot on the base.  
Claims 5-6 are allowed as dependent on claim 4.
As of claim 7, the closest prior art Lloyd (US 6769778 B1) teaches a planetarium projector comprises a hollow hemispherical lower portion 1 and a hollow hemispherical upper portion 3. Preferably, the portions are made from plastics material. The lower portion 1 is mounted on a base 5, in the form of a ring, which is able to receive the lower portion, such that the lower portion can be positioned stably thereon and is able to be oriented through a limited angle range. The lower portion 1 may be provided with several indentations with which to receive the upper edge portion of the base 5, to achieve better stability. The upper portion 3 is formed in first and second hemispherical parts 7 and 9. The first part 7 is fixedly attached to the inner wall of the second part 9, and protrudes downwards therefrom. The upper hemispherical portion 3 is pivotally mounted on the lower portion 1 such that the first part 7 is slidable within the lower portion. The upper portion 3, therefore, can be retained in an open position, as shown in FIG. 2, wherein the first part 7 of the upper portion is slid into the lower hemispherical portion 1 such that a bottom rim 14 of the second part 9 abuts an upper rim 13 of the lower portion 1. When the upper portion 3 is in its opened position, the interior of the planetarium projector is easily accessible. Lloyd does not anticipate or render obvious, alone or in combination, the second projection film comprises a plurality of second projection films; the slide projection unit further comprises a film replacing device; and the film replacing device is configured to replace one of the plurality of second projection films on a projection station with another of the plurality of second projection films. 
Claims 8-11 are allowed as dependent on claim 7.
As of claim 12, the closest prior art Lloyd (US 6769778 B1) teaches a planetarium projector comprises a hollow hemispherical lower portion 1 and a hollow hemispherical upper portion 3. Preferably, the portions are made from plastics material. The lower portion 1 is mounted on a base 5, in the form of a ring, which is able to receive the lower portion, such that the lower portion can be positioned stably thereon and is able to be oriented through a limited angle range. The lower portion 1 may be provided with several indentations with which to receive the upper edge portion of the base 5, to achieve better stability. The upper portion 3 is formed in first and second hemispherical parts 7 and 9. The first part 7 is fixedly attached to the inner wall of the second part 9, and protrudes downwards therefrom. The upper hemispherical portion 3 is pivotally mounted on the lower portion 1 such that the first part 7 is slidable within the lower portion. The upper portion 3, therefore, can be retained in an open position, as shown in FIG. 2, wherein the first part 7 of the upper portion is slid into the lower hemispherical portion 1 such that a bottom rim 14 of the second part 9 abuts an upper rim 13 of the lower portion 1. When the upper portion 3 is in its opened position, the interior of the planetarium projector is easily accessible. Lloyd does not anticipate or render obvious, alone or in combination, the light-emitting assembly comprises a second light-emitting element and a lens set arranged between the second light-emitting element and the second projection film.
As of claim 15, the closest prior art Lloyd (US 6769778 B1) teaches a planetarium projector comprises a hollow hemispherical lower portion 1 and a hollow hemispherical upper portion 3. Preferably, the portions are made from plastics material. The lower portion 1 is mounted on a base 5, in the form of a ring, which is able to receive the lower portion, such that the lower portion can be positioned stably thereon and is able to be oriented through a limited angle range. The lower portion 1 may be provided with several indentations with which to receive the upper edge portion of the base 5, to achieve better stability. The upper portion 3 is formed in first and second hemispherical parts 7 and 9. The first part 7 is fixedly attached to the inner wall of the second part 9, and protrudes downwards therefrom. The upper hemispherical portion 3 is pivotally mounted on the lower portion 1 such that the first part 7 is slidable within the lower portion. The upper portion 3, therefore, can be retained in an open position, as shown in FIG. 2, wherein the first part 7 of the upper portion is slid into the lower hemispherical portion 1 such that a bottom rim 14 of the second part 9 abuts an upper rim 13 of the lower portion 1. When the upper portion 3 is in its opened position, the interior of the planetarium projector is easily accessible. Lloyd does not anticipate or render obvious, alone or in combination, the first projection film is provided with a first through hole; the translucent cover is provided with a second through hole; the first through hole and the second through hole are coaxial; and the light emitted from the light-emitting assembly is configured to pass through the first through hole and the second through hole to be projected outward. 
As of claim 16, the closest prior art Lloyd (US 6769778 B1) teaches a planetarium projector comprises a hollow hemispherical lower portion 1 and a hollow hemispherical upper portion 3. Preferably, the portions are made from plastics material. The lower portion 1 is mounted on a base 5, in the form of a ring, which is able to receive the lower portion, such that the lower portion can be positioned stably thereon and is able to be oriented through a limited angle range. The lower portion 1 may be provided with several indentations with which to receive the upper edge portion of the base 5, to achieve better stability. The upper portion 3 is formed in first and second hemispherical parts 7 and 9. The first part 7 is fixedly attached to the inner wall of the second part 9, and protrudes downwards therefrom. The upper hemispherical portion 3 is pivotally mounted on the lower portion 1 such that the first part 7 is slidable within the lower portion. The upper portion 3, therefore, can be retained in an open position, as shown in FIG. 2, wherein the first part 7 of the upper portion is slid into the lower hemispherical portion 1 such that a bottom rim 14 of the second part 9 abuts an upper rim 13 of the lower portion 1. When the upper portion 3 is in its opened position, the interior of the planetarium projector is easily accessible. Lloyd does not anticipate or render obvious, alone or in combination, the base is arranged on a bracket, and the base is configured to be rotatable to adjust a projection angle of the slide projection unit.

 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art NISHIMURA (US 20160283087 A1) teaches a projector includes a projecting section that displays an image in a display region, an interface section connected to an external apparatus, an operation detecting section that detects operation, and a control section that causes the projecting section to display images respectively in the plurality of regions. The plurality of regions include an apparatus associated region associated with the external apparatus to display an image concerning the external apparatus and a processing region where processing for the image displayed in the region is possible. The control section causes, according to the operation detected by the operation detecting section, the display section to display an image displayed in any one of the regions in another one of the regions;
- Prior Art Lalley et al. (US 20120008103 A1) teaches a system and method for projecting coherent (e.g., laser) light imagery onto an interior surface of a 3-dimensional projection surface is provided. In some aspects, there is provided a coherent light source, which may comprise more than one wavelength (color) component such as red, green and blue laser sources. In some aspects, one or more light component is directed through optical elements within the system so as to modulate the source light with image data or information by way of a micro-display apparatus. In addition, the coherent light rays are reflected or redirected as needed by optical lens assemblies, which can include positive lens elements, negative lens elements, mirrors, and/or prisms. The rays move from their source to the micro-display and on through the various optical assemblies towards the surface of the projection screen. In some aspects, the rays move through the system with little or no ray crossing because of the simplicity of the construction of the same. Also, in some embodiments, there is no need for forming intermediate imagery. In some aspects, the coherent light forms well-defined images on the projection surfaces at a variety of distances from the optical assemblies, therefore allowing flexible use of various 3-dimensional projection surfaces of almost arbitrary size and shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882